Citation Nr: 1436382	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right frozen foot (also claimed as frostbite of the right foot). 

2.  Entitlement to service connection for left wrist ganglion cyst (claimed as muscle condition of the left wrist).  


REPRESENTATION

Appellant represented by:	American Legion 


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1985.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which granted service connection for diplopia due to residuals of right eye lid injury and assigned an initial noncompensable disability rating, effective May 12, 1998; denied a claim of entitlement to service connection for a right ankle disability, and denied a claim of entitlement to service connection for residuals of bilateral frozen feet (also claimed as frostbite of the feet).  The claims file subsequently was transferred to the RO in St. Petersburg, Florida.

Also on appeal was a November 2007 rating decision of the St. Petersburg RO, which denied service connection for left wrist ganglion cyst, (claimed as muscle condition of the left wrist) and confirmed and continued the previously denied claim of entitlement to service connection for residuals of bilateral frozen feet (also claimed as frostbite of the feet) on the basis that no new and material evidence had been received to reopen the claim.

However, in its May 2010 decision, the Board noted that the Veteran filed a timely notice of disagreement with the December 1998 rating decision in March 1999.  The Veteran was issued a statement of the case (SOC) in December 1999.  In a correspondence received by the RO in January 2000, the Veteran indicated that he requested a hearing in order to give testimony on his behalf.  The Board viewed the Veteran's January 2000 correspondence as a substantive appeal which obviated the need for the Veteran to submit new and material evidence to reopen his claim for service connection for residuals of bilateral frozen feet (also claimed as frostbite of the feet).  

In March 2010, the Veteran and his wife testified before the undersigned at a Board hearing at the RO in St. Petersburg, Florida.  A transcript of that hearing has been associated with the claims file. 

The May 2010 Board decision denied the increased rating claim for diplopia due to residuals of right lid injury and denied service connection for a right ankle disability.  The Board remanded the issues of entitlement to service connection for residuals of bilateral frozen feet and service connection for a left wrist ganglion cyst in order to obtain outstanding treatment records and to afford the Veteran VA examinations. 

In an April 2011 rating decision, the RO granted service connection for residuals of the left frozen foot.  The grant of service connection constitutes a full grant of the benefit sought and the issue of service connection for residuals of the left frozen foot is considered to be no longer on appeal.  The issue has thus been recharacterized on the title page. 

The Board has reviewed all evidence of record, including that found on Virtual VA. 


FINDINGS OF FACT

1.  The competent and credible evidence of record does not show a present right foot disability associated with a cold weather injury.

2.  The competent and credible evidence of record does not show that a left wrist disability is related to military service.  




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a right frozen foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2013).

2.  The criteria for establishing service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the claim of service connection for residuals of a right frozen foot stem from a 1998 rating decision that pre-dated the enactment of the VCAA.  The Court acknowledged in Pelegrini that where the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Id.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  

Here, the Board notes that the Veteran was sent a notice letter in August 2007 that provided information as to what evidence was required to substantiate the claim of service connection for residuals of bilateral frozen feet.  A September 2007 letter provided the appropriate notice with regard to the claim of service connection for a left wrist disability.  Specifically, the letters explained the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  The letters satisfied all elements required by 38 C.F.R. § 3.159(b).  Moreover, while the notice did not proceed the original adverse determination as to the cold injury claim, this timing defect was cured by the subsequent issuance of a supplemental statement of the case following the notice letter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Hence, no further development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and statements and testimony from the Veteran and others in support of his claim.  Further, the Veteran was afforded VA examinations in September 1998 and August 2010 regarding his claims on appeal.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  

At the March 2010 hearing, the undersigned identified the issues on appeal and asked questions aimed at substantiating the claims and determining whether there was outstanding evidence.  The duties imposed by Bryant were thereby met.

In its May 2010 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding relevant private treatment records and all outstanding VA treatment records.  The Board also instructed that the Veteran be afforded VA examinations.  In correspondence dated June 2010, the Veteran indicated there were no outstanding private treatment records.  Additionally, the Veteran was afforded VA examinations relating to his claims on appeal and all available VA treatment records dated through February 2013 has been associated with the claims file.  The Board finds that there was substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In a service connection claim, the threshold question is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, there must be evidence of the condition at some time within the period of the claim.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); see McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability requirement is satisfied by evidence of a disability at any time since the claim was filed).

Furthermore, that an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the Board notes that an award of service connection based solely on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).

Residuals of Right Frozen Foot 

The Veteran contends that he experiences current residuals of a cold weather injury that incurred in service.  Specifically, he reported being exposed to extreme cold temperatures while on guard duty in Germany and Korea.  

Service treatment records show that in November 1984, the Veteran complained of frostbite in both feet.  The injury was assessed as "possible minor frostbite."  In January 1985, the Veteran complained of pain in his left foot and reported that he had been on the range in low temperatures.  He further reported that he was not able to feel his left little toe after the first incident of frostbite in November 1984.  The complaint was assessed as "chronic frostnip."  The December 1984 separation examination report shows a normal clinical evaluation of his feet.  The Veteran subjectively noted "painful or swollen joints" on the accompanying report of medical history at that time.

On VA examination in September 1998, the Veteran stated that he had not previously sought treatment for his cold injury disability.  He noted that he had numbness, tingkling and some pain in the foot when the weather turned cold or damp.  Following examination, the examiner noted that the Veteran had a history of frostbite with symptoms suggestive of neuropathy.  

VA treatment records show complaints of pain, numbness, and tingling in both feet.  A December 2008 electromyography (EMG) of the feet was normal and revealed no evidence of peripheral neuropathy.   

The Veteran has submitted personal statements and buddy statements on his behalf asserting that he has experienced symptoms to include pain, numbness, swelling, and tingling of his feet since leaving service.  On his August 2009 Form 9, he stated that he was put on light duty, prescribed bed rest and given medication to manage his feet symptoms.  He further remarked that the symptoms of his cold injury did not increase in severity until a few years after leaving active service.  At the March 2010 hearing, the Veteran explained that he did not seek treatment initially because he was taught by the military to deal with the pain.  See Hearing Transcript, p. 16.  

On VA examination in August 2010, the Veteran reported moderate intermittent pain along with tingling and numbness in both feet.  He reported pain and discoloration in his left foot lasting 2 to 4 weeks.  Examination of both feet revealed frostbite residuals in the left foot.  The examiner noted, however, that sensory examination findings for the right foot was normal, with no evidence of frostbite residuals.  

As noted in the Introduction, the RO has already granted service connection for residuals of left frozen foot.  After a review of the record, the Board finds that entitlement to service connection for residuals of a right frozen foot is not warranted.

There is no evidence of record showing a diagnosis of a right foot disability relating to residuals of a cold injury at any time during the appeal period.  The Board acknowledges that the Veteran is competent to report the observable manifestations of his claimed disability.  See Layno, 6 Vet. App. at 469-70.  However, he is not competent to opine on the diagnosis or etiology of his disability.  Specifically, in Jandreau, supra, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, a diagnosis of residuals of a cold injury goes beyond the power of mere lay observation.  Moreover, there is no contemporaneous or subsequent diagnosis of record.  Thus, in this case, the lay evidence cannot establish a diagnosis.

As previously noted, service connection may only be granted where there is competent evidence of a present disability at some point pertinent to the appeal.  See Brammer, 3 Vet. App. at 225.  The Board further notes that symptoms alone (such as pain), without a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As there is no current diagnosis of a right foot disability associated with a cold injury, an essential element for the claim of service connection is not met and the claim must be denied.  Brammer, supra; see also Shedden, 381 F.3d at 1167.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for residuals of a right frozen foot (also claimed as frostbite of the right foot) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left Wrist Disability 

VA treatment records show that the Veteran had a ganglion cyst that was removed from his left wrist via a surgical procedure in November 2007.  Following surgery, he developed neuroma in his left wrist and a follow-up procedure was conducted in 2008.  

The Veteran contends that his left wrist disability is due to his active military service.  He specifically attributes the disability to the handling of missiles while in service.  The Veteran stated on his August 2009 Form 9 that he experienced pain in his wrist while in service and sought treatment.  

The service treatment records fail to reflect any findings referable to a left wrist disability.  A December 1983 entry shows treatment for a hyperextended left thumb.  

The Veteran further stated that has experienced pain and discomfort ever since separation from service.  See Form 9, August 2009.  VA treatment record show treatment for the Veteran's left wrist beginning in 2006.  In August 2007, he reported to VA treatment providers that he has had a left volar forearm mass for the past twenty years and that he noticed it around the time he separated from service.  

At the March 2010 hearing, the Veteran again reported that he sought treatment for his left wrist while in service.  See Hearing Transcript, p. 3.  He also stated that military physicians informed him that his thumb injury was the cause of his ganglion cyst.  Id. at p.4.  

On VA examination in August 2010, the examiner noted that x-ray studies and range of motion testing of the left wrist was normal.  He also noted the absence of any complaints or treatments for a left wrist disability in service and concluded that the Veteran's left wrist disability was not related to military service.  The examiner also indicated that the left thumb injury noted in the service treatment records was not to be misconstrued as a ganglion cyst.   

After reviewing the evidence above, the Board finds that service connection for a left wrist disability is not warranted.  

The Board acknowledges that the Veteran has a current left wrist disability.  However, in-service incurrence has not been established.  Specifically, service treatment records are absent of any reference to a left wrist injury or complication.  While there is detailed entry relating to the Veteran's left thumb, there is nothing in the service treatment records or the separation examination report referable to a left wrist disability.  

Even if the Board were to concede an in-service injury, a nexus between the current disability and the in-service injury still has not been established.  As just noted, service treatment records are negative for complaints, diagnoses, or treatment for a left disability.  Additionally, a VA examiner reviewed the record and concluded that the current left wrist problems were not related to active service.

The Board acknowledges the Veteran's remark upon receiving treatment in August 2007 that he had left wrist symptoms for 20 years.  This would essentially demonstrate continuity of symptoms dating back to about the time of the Veteran's service.  However, the disability in question is not a chronic disease under 38 C.F.R. § 3.309(a) and therefore service connection based solely on continuity of symptomatology is not permissible.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, nexus evidence is required and in this case the only opinion of etiology weighs against the claim.  The opinion is deemed to be probative, as the examiner provided a rationale and the opinion was offered following an examination of the Veteran and a review of the claims file.  

It is recognized that the examiner did not expressly consider the lay evidence of continuity.  While continuity of symptoms cannot in itself enable a grant of service connection in this case, it is relevant information that must be addressed by an examiner in determining the question of nexus.  Generally, failure to do so would render an examination inadequate.  Here, however, the examiner's failure to explicitly consider the lay evidence of continuity is harmless error, because the Board, as trier of fact, concludes that such statements of continuity are not credible.  Again, and as noted by the examiner, there were no complaints relating to the left wrist at separation from service, and examination was normal at that time.  Moreover, it is noted that the Veteran filed a service connection claim in 1998 but at that time did not include the left wrist in his claim.  He did not claim service connection for the left wrist until 2007.  If he was experiencing continuous wrist symptoms since service it would be expected that he would have claimed such in 1998, as he was clearly aware of the claims process.  The fact that he did not do so suggests that he was either not then experiencing chronic left wrist symptoms or, if he was, he did not then attribute them to active service.  Thus, the statements as to continuity are not deemed credible and, as such, they fail to constitute probative evidence.  Therefore, the examiner's failure to mention such statements is immaterial and does not impugn the adequacy of the opinion provided. 

Although the Veteran is competent to describe the injury in service and his current symptoms, as stated earlier, he has not shown that he has the medical expertise to link his current diagnosis to any event in service.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the most probative evidence as to nexus consists of the VA examiner's opinion.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for residuals of a right frozen foot (also claimed as frostbite of the right foot) must be denied.  See Gilbert, supra.



ORDER

Entitlement to service connection for residuals of right frozen foot is denied. 

Entitlement to service connection for a left wrist disability is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


